Case 2:19-cv-00589 Document6 Filed 09/04/19 Page 1 of 2 PagelD #: 60

USDC/ATTY-001 (Rey. 03/11) | LR Civ P 83.6 or LR Cr P 44.6 Statement of Visiting Attorney and Designation of Local Counsel

 

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF WEST VIRGINIA
AT CHARLESTON

 

Don Blankenship
STATEMENT OF VISITING ATTORNEY
AND DESIGNATION OF LOCAL COUNSEL
V.
BOSTON GLOBE MEDIA PARTNERS, LLC CIVIL ACTIO[ZJNUMBER 2:19-cy-00589
d.b.a. THE BOSTON GLOBE; and, DOES 1-50
inclusive,

Jeremy Gray, Esq/ EARLY SULLIVAN WRIGHT GIZER & McRAE LLP CA 150075

 

Name of Visiting Attorney and firm name Bar ID number
Plaintiff DON BLANKENSHIP

 

 

Name of party represented

State Bar of California

San Francisco (Main Office)

180 Howard Street, San Francisco, CA 94105

 

Name and address of the Bar(s) of which the Visiting Attorney is a member in good standing
6420 Wilshire Boulevard, 17th Floor
Los Angeles, CA 90048

 

Visiting Attorney’s office address

 

 

 

 

(323) 301-4660 (323) 3014676 Jgray @earlysullivan.com
Visiting Attorney’s office telephone number Office fax number Email address
Jeffrey S. Simpkins, Esq./ THE SIMPKINS LAW OFFICE, PLLC

wv 9806

Name of Sponsoring Attorney and firm name WY Bar ID number
102 E Second Avenue
Williamson, West Virginia 25661
Sponsoring Attorney’s office address

(304) 235-2735 (304) 235-2737 simpkinslawoffice@ gmail.com
Sponsoring Attorney’s office telephone number Office fax number Email address

Page 1 of 2
Case 2:19-cv-00589 Document6 Filed 09/04/19 Page 2 of 2 PagelD #: 61

USDC/ATTY-001 (Rey. 03/11) | LR Civ P 83.6 or LR Cr P 44.6 Statement of Visiting Attorney and Designation of Local Counsel

 

VISITING ATTORNEY’S CERTIFICATION
I hereby certify that I am a member in good standing of the Bar(s) listed in the Statement of
Visiting Attorney and that I have never been convicted of a felony. I further certify that I have paid

the West Virginia State Bar its prescribed pro hac vice fee for this case, and complied with the West

2

Date er of Visiting Attorney

SPONSORING ATTORNEY’S CERTIFICATION

 

Virginia State Bar’s requirements for attorneys admitted pretrac-wice.
_J | 3/14 ocd <n

I hereby certify that I am admitted to practice before the Supreme Court of Appeals of West
Virginia, I am a member in good standing of the West Virginia State Bar, and I am a member of the
bar of this Court. I further certify that I have an office for the practice of law in West Virginia, and
I practice law primarily in West Virginia. 1 agree that pleadings, notices, and other papers may
be served on me in this case. I consent to being the Sponsoring Attorney for the above-named

Visiting Attorney and I shall hereafter sign all papers that require the signature of an attorney.

   

 

ignaiure of Sponsoring Attorney

** ELECTRONIC FILING REQUIREMENT **

Electronic filing is required in the United States District Court for the Southern District of West
Virginia. Please refer to the Court's website at www.wvsd.uscourts.gov under CM/ECF Information >
Electronic Filing > Administrative Procedures for Electronic Case Filing in the SDWV for guidance.
Specific requirements regarding logins and passwords and the registration process may be found at
Section 6. Login and Password; Registration.

Page 2 of 2

 
